Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 08/11/2020
Claims 1-20 are pending and rejected; claims 1, 13 and 15 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. US Pub. No.: 2018/0336324 A1 (hereinafter Kodama) in view of Blumenau et al. US Pub. No.: 2002/0194294 A1 (hereinafter Blumenau).

Kodama discloses:
As to claim 1, a method for providing cable security in a network, the method comprising:
receiving a request to remove a cable, where the request includes a first password and a second password, and wherein the cable connects a first port and a second port (see Kodama Figs. 11-12 and ¶139, ¶¶30 130-131, A packet including an IPMI command is received at the service providing port 131. The authentication unit 153 obtains the IPMI command having a user ID and password appended thereto); 
determining a first authenticity of the first password (see Kodama Figs. 11-12, S22-24 and ¶¶1141-143, determine if authentication successful); 
transmitting the data flow from the third port to the second port (see Kodama Figs. 11-12 and ¶¶40 144, control information 12a read by the processor 11 is transmitted to the terminal device 20 via the control device 17, the communication control device 15, and the communication port 13); 
determining an authenticity of the second password (see Kodama Figs. 11-12 and ¶146-148, determines whether the MAC authentication at step S28 is successful); and 
Kodama does not but the related art Blumenau discloses:
after determining the authenticity of the second password, unlocking a physical lock connected to the cable (see Blumenau Fig. 28 and ¶144, If the volume to access is public and is not locked or is locked in a fashion compatible with the requested access by the host controller (e.g., the volume is already read locked and the host controller requests a read access), then a lock is granted to the host controller, and execution branches from step 340 to step 338 to access the volume).
after determining the first authenticity of the first password suspending a data flow through the cable (see Blumenau ¶127, volume mapping information indicates respective logical volumes mapped to the virtual ports 240, 241); 
virtually mapping, by a storage device configuration unit, the first port to a third port (see Blumenau ¶127, volume mapping information indicates respective logical volumes mapped to the virtual ports 240, 241).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the information processing apparatus and method of controlling information processing disclosed by Kodama to include the virtual ports for partitioning of data storage, as thought by Blumenau. A person of ordinary skill in the art would have been motivated to use the password as a security lock and suspend access for data access in a secured manor, because, use of passwords is well-known and commonly used, providing enhanced security as taught by Blumenau.

As to claim 2, the combination of Kodama and Blumenau teaches the method of claim 1, further comprising maintaining another lock, connected to another cable, in a locked position (see Blumenau ¶101, locking access to data).

As to claim 3, the combination of Kodama and Blumenau teaches the method of claim 1, wherein suspending the data flow through the cable includes suspending the data flow through the first port (see Blumenau ¶127, volume mapping information indicates respective logical volumes mapped to the virtual ports 240, 241).

As to claim 4, the combination of Kodama and Blumenau teaches the method of claim 1, further comprising, prior to receiving the request, establishing a fourth port to transmit data redundantly for the first port (see Blumenau ¶62, tolerance is ensured by dual, redundant components and busses in the path from any one of the port adapters 35).

As to claim 5, the combination of Kodama and Blumenau teaches the method of claim 1, further comprising, prior to receiving the request, transmitting the data flow from the first port to the second port (see Blumenau ¶122, responding to routing instructions from a host for routing data access requests to a specified virtual port).

As to claim 6, the combination of Kodama and Blumenau teaches the method of claim 1, wherein virtually mapping includes assigning a virtual address to the first port and to the third port (see Kodama ¶133, the terminal device connects to a first communication port among the plurality of communication ports via a communication link).

As to claim 7, the combination of Kodama and Blumenau teaches the method of claim 1, wherein the first and second password form one complex password associated with the cable (see Kodama ¶29, authentication unit 143 determines whether the MAC authentication at step S28 is successful. If it is successful, the process proceeds to step S30..

As to claim 8, the combination of Kodama and Blumenau teaches the method of claim 7, further comprising, prior to receiving the request, establishing the complex password during an initial set up of the network (see Kodama, ¶131, password registered in the service providing port authentication table stored in the authentication information storage unit 152).

As to claim 9, the combination of Kodama and Blumenau teaches the method of claim 8, wherein the complex password is generated by key generator (see Kodama, ¶131, password registered in the service providing port authentication table stored in the authentication information storage unit 152).

As to claim 10, the combination of Kodama and Blumenau teaches the method of claim 1, wherein the first is a first request, and the method further comprises receiving a second request to add a second cable to a fourth port in the network, wherein the second request includes a third password (see Blumenau ¶122, responding to routing instructions from a host for routing data access requests to a specified virtual port).

As to claim 11, the combination of Kodama and Blumenau teaches the method of claim 10, wherein the third password is received from a hardware engineer, and wherein the method further comprises: determining that the third password is not authentic; and blocking the fourth port (see Kodama Figs. 11-12 and ¶146-148, determines whether the MAC authentication at step S28 is successful).

As to claim 12, the combination of Kodama and Blumenau teaches the method of claim 10, wherein the third password includes a fourth password received from a hardware engineer and includes fifth password received from a system administrator, wherein the method further comprises: determining that either the fourth or the fifth password is not authentic; and blocking the fourth port (see Kodama Figs. 11-12 and ¶146-148, determines whether the MAC authentication at step S28 is successful).

Kodama discloses:
As to claim 13, a method for providing cable security in a network, the method comprising: 
receiving a request to remove a cable in a data center, wherein the request includes a password, and wherein the cable connects a first port and a second port (see Kodama Figs. 11-12 and ¶139, ¶¶30 130-131, A packet including an IPMI command is received at the service providing port 131. The authentication unit 153 obtains the IPMI command having a user ID and password appended thereto); 
determining an authenticity of the password (see Kodama Figs. 11-12, S22-24 and ¶¶1141-143, determine if authentication successful); and 
transmitting the data flow from the third port to the second port (see Kodama Figs. 11-12 and ¶¶40 144, control information 12a read by the processor 11 is transmitted to the terminal device 20 via the control device 17, the communication control device 15, and the communication port 13).
Kodama does not but the related art Blumenau discloses:
when the password is determined to be authentic: suspending a data flow through the cable (see Blumenau ¶127, volume mapping information indicates respective logical volumes mapped to the virtual ports 240, 241); 
mapping, by a storage device configuration unit, the first port to a third port (see Blumenau ¶127, volume mapping information indicates respective logical volumes mapped to the virtual ports 240, 241).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the information processing apparatus and method of controlling information processing disclosed by Kodama to include the virtual ports for partitioning of data storage, as thought by Blumenau. A person of ordinary skill in the art would have been motivated to use the password as a security lock and suspend access for data access in a secured manor, because, use of passwords is well-known and commonly used, providing enhanced security as taught by Blumenau.

As to claim 14, the combination of Kodama and Blumenau teaches he method of claim 13, further comprising, prior to receiving the request, transmitting the data flow from the first port to the second port (see Kodama Figs. 11-12 and ¶¶40 144, control information 12a read by the processor 11 is transmitted to the terminal device 20 via the control device 17, the communication control device 15, and the communication port 13).

Kodama discloses:
As to claim 15, a network cable security system comprising: a memory configured to store a list of passwords (see Kodama ¶106, password registered in association with the service providing port); 
a storage device configuration unit configured to be in communication with the memory, the storage device configuration unit effective to: receive a request to remove a first cable, wherein the request includes a first password and a second password, and wherein the first cable connects a first port and a second port (see Kodama Figs. 11-12 and ¶139, ¶¶30 130-131, A packet including an IPMI command is received at the service providing port 131. The authentication unit 153 obtains the IPMI command having a user ID and password appended thereto); 
analyze the list of passwords in the memory to determine a first authenticity of the first password (see Kodama Figs. 11-12, S22-24 and ¶¶1141-143, determine if authentication successful); 
transmit the data flow from the third port to the second port (see Kodama Figs. 11-12 and ¶¶40 144, control information 12a read by the processor 11 is transmitted to the terminal device 20 via the control device 17, the communication control device 15, and the communication port 13); 
analyze the list of passwords to determine an authenticity of the second password (see Kodama Figs. 11-12 and ¶146-148, determines whether the MAC authentication at step S28 is successful); and
Kodama does not but the related art Blumenau discloses:
after determination of the first authenticity of the first password: suspend a data flow through the cable (see Blumenau ¶127, volume mapping information indicates respective logical volumes mapped to the virtual ports 240, 241); 
virtually map the first port to a third port (see Blumenau ¶127, volume mapping information indicates respective logical volumes mapped to the virtual ports 240, 241); and 
after determination of the authenticity of the second password, the storage device configuration unit effective to unlock a physical lock connected to the cable (see Blumenau Fig. 28 and ¶144, If the volume to access is public and is not locked or is locked in a fashion compatible with the requested access by the host controller (e.g., the volume is already read locked and the host controller requests a read access), then a lock is granted to the host controller, and execution branches from step 340 to step 338 to access the volume).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the information processing apparatus and method of controlling information processing disclosed by Kodama to include the virtual ports for partitioning of data storage, as thought by Blumenau. A person of ordinary skill in the art would have been motivated to use the password as a security lock and suspend access for data access in a secured manor, because, use of passwords is well-known and commonly used, providing enhanced security as taught by Blumenau.

As to claim 16, the combination of Kodama and Blumenau teaches the network cable security system of claim 15, wherein suspension of the data flow through the cable includes suspension of the data flow through the first port (see Blumenau ¶127, volume mapping information indicates respective logical volumes mapped to the virtual ports 240, 241).

As to claim 17, the combination of Kodama and Blumenau teaches the network cable security system of claim 15, wherein, prior to receipt of the request, the storage device configuration unit establishes a fourth port to transmit data redundantly for the first port (see Blumenau ¶62, tolerance is ensured by dual, redundant components and busses in the path from any one of the port adapters 35).

As to claim 18, the combination of Kodama and Blumenau teaches the network cable security system of claim 15, wherein, prior to receipt the request, a source computer transmits the data flow from the first port to the second port (see Blumenau ¶122, responding to routing instructions from a host for routing data access requests to a specified virtual port).

As to claim 19, the combination of Kodama and Blumenau teaches the network cable security system of claim 15, wherein the virtual map includes assignation of a virtual address to the first port and to the third port (see Kodama ¶133, the terminal device connects to a first communication port among the plurality of communication ports via a communication link).

As to claim 20, the combination of Kodama and Blumenau teaches the network cable security system of claim 15, wherein the first and second password form one complex password associated with the cable and wherein, prior to receipt of the request, the storage device configuration unit is effective to establish the complex password during an initial set up of the network (see Kodama, ¶131, password registered in the service providing port authentication table stored in the authentication information storage unit 152).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433